15‐1717 
        Lantheus Medical Imaging, Inc. v. Zurich American Insurance Company 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 25th day of May, two thousand and 
        sixteen. 
                                          
        PRESENT:  RALPH K. WINTER,  
                     RICHARD C. WESLEY, 
                     GERARD E. LYNCH, 
                                  Circuit Judges. 
        ______________________ 
         
        LANTHEUS MEDICAL IMAGING, INC.,  
         
                                  Plaintiff‐Appellant, 
         
                     v.                                    No. 15‐1717 
         
        ZURICH AMERICAN INSURANCE 
        COMPANY, 
         
                                  Defendant‐Appellee.       
        ______________________  
         
    FOR PLAINTIFF‐APPELLANT:               RUKESH A. KORDE, Covington & Burling 
                                           LLP, Washington, D.C. (William F. 
                                           Greaney, Kevin King, Covington & Burling 
                                           LLP, Washington, D.C.; Andrew A. 
                                           Ruffino, Covington & Burling LLP, New 
                                           York, NY, on the brief). 
  
  FOR DEFENDANT‐APPELLEE:                  PHILIP C. SILVERBERG (William D. 
                                           Wilson, on the brief), Mound Cotton Wollan 
                                           & Greengrass LLP, New York, NY. 
          
         Appeal from a judgment of the United States District Court for the 
    Southern District of New York (Failla, J.). 
     
         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

    ADJUDGED AND DECREED that the judgment of the District Court is 

    AFFIRMED.  

          Plaintiff‐Appellant Lantheus Medical Imaging, Inc. (“Lantheus”) appeals 

    from a decision of the United States District Court for the Southern District of 

    New York (Failla, J.) granting summary judgment to Defendant‐Appellee Zurich 

    American Insurance Co. (“Zurich”) on an insurance coverage dispute that arose 

    between the parties after Lantheus experienced a supply‐chain disruption  in late 

    spring 2009.  The supply‐chain disruption occurred due to a fifteen‐month 

    shutdown of a National Research University nuclear reactor (“NRU Reactor”) 

    that forced Lantheus to suspend dozens of production runs for one of its 




                                             2
products.  Lantheus sought coverage from Zurich for the resulting losses, but 

Zurich denied the claim.1   

      “Insurance policies are, in essence, creatures of contract, and, accordingly, 

subject to principles of contract interpretation.”  In re Estates of Covert, 97 N.Y.2d 

68, 76 (2001).  Under New York law, the interpretation of a contract “is a matter 

of law for the court to decide.”  Int’l Multifoods Corp. v. Commercial Union Ins. Co., 

309 F.3d 76, 83 (2d Cir. 2002) (internal quotation marks omitted); see also Parks 

Real Estate Purchasing Grp. v. St. Paul Fire and Marine Ins. Co., 472 F.3d 33, 42 (2d 

Cir. 2006) (“The initial interpretation of a contract is a matter of law for the court 

to decide.” (internal quotation marks and alteration omitted)). 

      “‘Where contractual language is ambiguous and subject to varying 

reasonable interpretations, intent becomes an issue of fact and summary 

judgment is inappropriate. . . .  Only where the language is unambiguous may 

the district court construe it as a matter of law and grant summary judgment 

accordingly.’”  Palmieri v. Allstate Ins. Co., 445 F.3d 179, 187 (2d Cir. 2006) 

(quoting Thompson v. Gjivoje, 896 F.2d 716, 721 (2d Cir. 1990)).  If the Court finds 

contract provisions to be unambiguous, then it must interpret those provisions in 

1 We review de novo a district court’s grant of summary judgment.  See Lynch v. City of 
New York, 737 F.3d 150, 156 (2d Cir. 2013).  We assume the parties’ familiarity with the 
facts and record below, which we reference only as necessary to explain our decision. 


                                            3
light of “their plain and ordinary meaning.”  10 Ellicott Square Court Corp. v. 

Mountain Valley Indem. Co., 634 F.3d 112, 119 (2d Cir. 2010) (internal quotation 

marks omitted)).   

       When an insurance contract contains an exclusion provision, the insurer 

generally bears the burden of proving that the claim falls within the scope of an 

exclusion by establishing that “the exclusion is stated in clear and unmistakable 

language, is subject to no other reasonable interpretation, and applies in the 

particular case.”  Vill. of Sylvan Beach v. Travelers Indem. Co., 55 F.3d 114, 115–16 

(2d Cir. 1995); see also Seaboard Sur. Co. v. Gillette Co., 64 N.Y.2d 304, 311 (1984) 

(stating that exclusions “are not to be extended by interpretation or implication, 

but are to be accorded a strict and narrow construction”).  After an exception to 

an applicable exclusion is raised, the burden shifts to the insured to establish 

coverage.  Ment Bros. Iron Works Co. v. Interstate Fire & Cas. Co., 702 F.3d 118, 122 

(2d Cir. 2012); see also Northville Indus. Corp. v. Nat’l Union Fire Ins. Co. of 

Pittsburgh, Pa., 89 N.Y.2d 621, 634 (1997) (“Shifting the burden to establish the 

exception conforms with an insured’s general duty to establish coverage where it 

would otherwise not exist[.]”). 




                                             4
       The District Court’s analysis is thorough and sound.  From the outset, the 

District Court drew all inferences in favor of Lantheus, accepting that “the breach 

occurred because of a ‘pressure surge . . . act[ing] upon an already weakened 

point.’”  Special App’x 28 (alterations in original) (quoting Pls. Opp. to Summary 

Judgment at 10).  It specifically declined to resolve certain outstanding factual 

ambiguities that were not necessary to decide Zurich’s summary judgment 

motion, including whether “General Corrosion precipitated the NRU Reactor 

shutdown.”  Special App’x 36.  Honoring the anti‐concurrent causation language 

of Exclusion 5b, the District Court found as a factual matter (and based on 

agreement of both of Lantheus’s experts) “that a thinning over time of the 

aluminum wall of the reactor vessel, referred to as [redacted] Penetration, was a 

necessary component to the through‐wall breach that occurred after a rapid shift 

in pressure.”  Special App’x 29–30.  The District Court then concluded as a legal 

matter that the definition of “corrosion” as used in Exclusion 5b “fully embraces” 

this condition, including Lantheus’s assertion that an electrochemical cell caused 

the [redacted] Penetration.2  Special App’x 36. 



2 Before reaching these issues, the District Court determined as a threshold matter that it 
need not resolve the issue of whether the contingent business income loss coverage 
(“CBI”) provision of the Policy required total cessation of the operations at the Billerica 
Facility before Lantheus could collect insurance from a covered loss.  The District Court 


                                             5
       Lantheus argues that Exclusion 5b must be read as a whole and “generally 

connotes a process by which material is gradually consumed or worn away, 

either by external forces or the material’s own inherent qualities.”  Appellant’s 

Br. 41; see also City of Burlington v. Indem. Ins. Co. of N. Am., 332 F.3d 38, 49–50 (2d 

Cir. 2003) (reading a similar exclusion as a whole and “in light of the . . . history 

of judicial interpretation of all‐risks policies,” and holding such exclusion 

“limited coverage to externally caused losses” and “exclud[ed] intrinsically 

caused losses from . . . coverage”).  Lantheus also argues that the ordinary 

meaning of corrosion is a “gradual process” that does not occur rapidly.  See id. 

at 36–37.   

       Relying on expert testimony provided by Lantheus’s metallurgist and 

nuclear engineer, it was not error for the District Court to draw the factual 

conclusion that “the [redacted] Penetration contribute[d] concurrently or in any 



observed that “[i]n 2005, the Second Circuit observed that ‘CBI coverage is a relatively 
recent development in insurance law and its scope has not yet been fully delineated by 
the courts,’” Special App’x 23 (quoting Zurich Am. Ins. Co. v. ABM Indus., Inc., 397 F.3d 
158, 168 (2d Cir. 2005)), and further that “[t]his observation remains true ten years later, 
particularly in the context of importing conventions from the field of ordinary [business 
income loss coverage (“BI”)] insurance.”  Special App’x 23.  
We need not resolve this novel issue to dispose of the present case.  Like the District 
Court, we assume for purposes of this appeal that Lantheus is covered under the CBI 
provision but find ultimately that Exclusion 5b operates to foreclose coverage under the 
Policy.


                                             6
sequence to the . . . damage.”  Special App’x 36 (internal quotation marks 

omitted).  Nor was it error for the District Court to grant summary judgment to 

Zurich on the basis of its finding “that the formation of the [redacted] 

Penetration and its concurrent involvement in the through‐wall breach that shut 

down the NRU Reactor is sufficient to bring the loss within the corrosion 

exclusion.”  Special App’x 36–37.  Taking the facts in the light most favorable to 

Lantheus, the [redacted] Penetration of the reactor vessel wall took 

approximately twenty‐nine days to occur and was caused at least in part by the 

differential aeration cell.  See Appellant’s Reply Br. 6.  Thus, there is no question 

of material fact that the NRU Reactor shutdown falls into Exclusion 5b, even 

accepting Lantheus’s proposed version of events. 

      We have considered all of the Appellant’s remaining arguments and find 

them to be without merit.  Accordingly, we AFFIRM the judgment of the District 

Court.   

 

                                        FOR THE COURT: 
                                        Catherine O’Hagan Wolfe, Clerk 
 
                                                              




                                            7